DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “in response to the request, connect the first AV and the second AV in a shared trip” should be changed to --in response to the request, connect the first AV and the second AV in the shared trip--.  Appropriate correction is required.
Claims 5-6 are objected to because of the following informalities:  “further comprising an audio/video module configured to” should be changed to -- further comprising an audio or video module configured to--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “receive an audio/video stream from the first AV, the audio/video stream comprising images captured by the at least one interior camera and audio captured by the at least one interior microphone; and provide the audio/video stream to the in-vehicle interface of the second AV” should be changed to --receive an audio or video stream from the first AV, the audio or video stream comprising the images captured by the at least one interior camera and the audio captured by the at least one interior microphone; and provide the audio or video stream to the in-vehicle interface of the second AV-.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “wherein the third AV receives the map showing the current location of the first AV and the audio/video stream from the first AV” should be changed to -- wherein the third AV receives the map showing the current location of the first AV and the audio or video stream from the first AV --.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “receiving an audio/video stream from the first AV, the audio/video stream comprising images captured by at least one interior camera of the first AV and audio captured by at least one interior microphone of the first AV; and providing the audio/video stream to the second AV, the second AV configured to output the audio/video stream on the in-vehicle interface” should be changed to -- receiving an audio or video stream from the first AV, the audio or video stream comprising images captured by at least one interior camera of the first AV and audio captured by at least one interior microphone of the first AV; and providing the audio/video stream to the second AV, the second AV configured to output the audio or video stream on the in-vehicle interface--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “wherein the third AV receives a map showing the current location of the first AV and the audio/video stream from the first AV.” should be changed to -- wherein the third AV receives a map showing the current location of the first AV and the audio or video stream from the first AV--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a trip sharing manager configured to receive from a first user....connect the first AV...”
“a map module configured to provide a current location...”
“an audio/video module configured to...receive a media playback request...receive a selection of a camera....”
 in claims 1-8.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0103]: In one example embodiment, any number of electrical circuits of the figures may be implemented on a board of an associated electronic device. The board can be a general circuit board that can hold various components of the internal electronic system of the electronic device and, further, provide connectors for other peripherals. More specifically, the board can provide the electrical connections by which the other components of the system can communicate electrically. Any suitable processors (inclusive of digital signal processors, microprocessors, supporting chipsets, etc.), computer-readable non-transitory memory elements, etc. can be suitably coupled to the board based on particular configuration needs, processing demands, computer designs, etc. Other components such as external storage, additional sensors, controllers for audio/video display, and peripheral devices may be attached to the board as plug-in cards, via cables, or integrated into the board itself.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 9, & 17, receive, from a first user, a request to join a shared trip with a second user, in response to the request, connect in a shared trip, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A system for providing real-time interaction between two autonomous vehicles (AVs), a trip sharing manager, a first AV of a fleet of AVs, a second AV of the fleet of AVs, a map module, display on an in-vehicle interface, an AV interface receiving a real-time video stream from the first AV, the real-time video stream captured by a camera, provide the real-time video stream to the in-vehicle interface of the second AV, an audio/video module, a camera of a plurality of interior and exterior cameras,” language “receive, from a first user, a request to join a shared trip with a second user” in the context of this claim encompasses the user asking a second user to travel together on the same route and begin traveling together after confirmation. 
The limitation of provide a current location, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A system for providing real-time interaction between two autonomous vehicles (AVs), a trip sharing manager, a first AV of a fleet of AVs, a second AV of the fleet of AVs, a map module, display on an in-vehicle interface, an AV interface receiving a real-time video stream from the first AV, the real-time video stream captured by a camera, provide the real-time video stream to the in-vehicle interface of the second AV, an audio/video module, a camera of a plurality of interior and exterior cameras,” language, “provide a current location” in the context of this claim encompasses the user dictating to the second user where they are located so they can begin their trip together. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A system for providing real-time interaction between two autonomous vehicles (AVs), a trip sharing manager, a first AV of a fleet of AVs, a second AV of the fleet of AVs, a map module, display on an in-vehicle interface, an AV interface receiving a real-time video stream from the first AV, the real-time video stream captured by a camera, provide the real-time video stream to the in-vehicle interface of the second AV, an audio/video module, a camera of a plurality of interior and exterior cameras,”. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A system for providing real-time interaction between two autonomous vehicles (AVs), a trip sharing manager, a first AV of a fleet of AVs, a second AV of the fleet of AVs, a map module, display on an in-vehicle interface, an AV interface receiving a real-time video stream from the first AV, the real-time video stream captured by a camera, provide the real-time video stream to the in-vehicle interface of the second AV, an audio/video module, a camera of a plurality of interior and exterior cameras,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, receive a first current location and a second current location generate a map showing the first current location and the second current location, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receive a first current location and a second current location generate a map showing the first current location and the second current location” in the context of this claim encompasses the user indicating where each vehicle is located and indicated on a map where each user is located. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claims 3 & 11, receive the current locations, plotting the current locations displaying the plotted current locations, is a system, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “, receive the current locations, plotting the current locations displaying the plotted current locations” in the context of this claim encompasses a display of current locations of both users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4, 12, & 18, receive an estimated arrival time, and provide the estimated arrival time, wherein the form change portion changes a form of the graphic according to the - 29 - margin, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receive an estimated arrival time, and provide the estimated arrival time” in the context of this claim encompasses indicating when the first user will get to their destination and informing the second user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claims 5 & 13, receive a media playback request from the first user, stream media, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receive a media playback request from the first user, stream media” in the context of this claim encompasses a user sending and/or facetiming the second user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 6 & 14, receive a selection of a camera to stream to the second user, an overlapping region of a region occupied by the present vehicle and the region occupied by the obstacle candidate object that is present in the direction in which the present vehicle travels, and the image generation portion displays the overlapping region of the picture indicating the present vehicle in the image in a form different from regions other than the overlapping region, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receive a selection of a camera to stream to the second user” in the context of this claim encompasses a display with more than one camera that the user chooses to stream to the second user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 7, 15, & 18, receive a request from the first user to add a third user to the shared trip, in response to the request to add the third user, connecting to the shared trip, showing the current location and the real-time video stream, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receive a request from the first user to add a third user to the shared trip, in response to the request to add the third user, connecting to the shared trip, showing the current location and the real-time video stream” in the context of this claim encompasses adding a third user to the trip and further contacting the third user to facetime or send videos. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claims 8, 16, & 20, automatically connect a third user and fourth user in a second shared trip, the second shared trip is a coordinated ride provided based on a single ride request, a number of passengers transported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “automatically connect a third user and fourth user in a second shared trip, the second shared trip is a coordinated ride provided based on a single ride request, a number of passengers transported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet” in the context of this claim encompasses a third and fourth user connecting on a separate shared trip if the passengers of the ride request were over the limit for one vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 10, detect a location of a passenger, transmit images, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “detect a location of a passenger, transmit images” in the context of this claim encompasses the user identifying where a passenger is sitting in their vehicle and taking a picture of them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to stream real-time video to other vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 9, 11-13, 15, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0143649A1 (“Miao”), in view of US 2020/0084193A1 (“Beaurepaire”).
As per claim 1 Miao discloses
A system for providing real-time interaction between two autonomous vehicles (AVs) comprising: 
a trip sharing manager configured to: receive, from a first user traveling in a first AV of a fleet of AVs, a request to join a shared trip with a second user, the second user traveling in a second AV of the fleet of AVs (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4. & para. [0047]: If so, the intelligent dispatcher 121 may send a request to invite the autonomous vehicle 101 to join a vehicle group (e.g., vehicle group 502a, 502b, or 502c) associated with the specific route segment. The request may be received by the perception and planning system 110 or a mobile device (e.g., smartphone, tablet) of the passenger. The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e.g., a “join-in” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.); and 
in response to the request, connect the first AV and the second AV in a shared trip (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4.); 
a map module configured to provide a current location of the first AV and the second AV (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data. For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110. para. [0049]: For example, a passenger of a first autonomous vehicle, by way of the user interface system 113 or a mobile device, may compose and send a message to share or comment on various topics such as road and traffic conditions, points of interest, and/or his/her destination.); and 
an AV interface configured to: receive a real-time video stream from the first AV, the real-time video stream captured by a camera in a passenger compartment of the first AV (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.); and 
provide the real-time video stream to the in-vehicle interface of the second AV (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.). 
Miao does not explicitly disclose
a map module configured to provide a current location of the first AV to the second AV for display on an in-vehicle interface of the second AV.
Beaurepaire teaches
a map module configured to provide a current location of the first AV to the second AV for display on an in-vehicle interface of the second AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of a map module configured to provide a current location of the first AV to the second AV for display on an in-vehicle interface of the second AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 2 Miao discloses
wherein the map module is further configured to: receive a first current location from the first AV; receive a second current location from the second AV; generate a map showing the first current location of the first AV and the second current location of the second AV (see at least Miao, para. [0044]: FIG. 4 is a diagram illustrating an example of vehicle groups of one or more autonomous vehicles according to one embodiment of the invention. Referring to FIG. 4, the autonomous vehicles 101A-E are communicatively coupled to the server 103 for sending and receiving information to and from the server 103, for example, over the network 102. Each of the autonomous vehicles 101A-E, for example, may send current location and route segment information to the server 103 and based on the information, the vehicle may receive a request from the server 103 to join a particular vehicle group. In the example of FIG. 4, the server 103 may determine that autonomous vehicles 101A-C are travelling on a common or same route segment during a particular time period based on the current location and route segment information.).
Miao does not explicitly disclose
provide the map to the in-vehicle interface of the second AV and to an in-vehicle interface of the first AV 
Beaurepaire teaches
provide the map to the in-vehicle interface of the second AV and to an in-vehicle interface of the first AV (see at least Beaurepaire, para. [0043]: In one embodiment, content providers 125a-125n (also collectively referred to herein as content providers 123) may provide content or data (e.g., navigation-based content such as destination information, routing instructions, point of interest (POI) data, historical data, etc.) to the vehicles 101, the sharing platform 105, the sharing module 117, the geographic database 119, the services platform 121, the services 123, and the vehicles 101. The content provided may be any type of content, such as map content, contextual content, audio content, video content, image content, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of provide the map to the in-vehicle interface of the second AV and to an in-vehicle interface of the first AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 3 Miao discloses
wherein the second AV is configured to: receive the current location of the first AV from the map module; determine, using at least one location sensor, a current location of the second AV (see at least Miao, para. [0044]: FIG. 4 is a diagram illustrating an example of vehicle groups of one or more autonomous vehicles according to one embodiment of the invention. Referring to FIG. 4, the autonomous vehicles 101A-E are communicatively coupled to the server 103 for sending and receiving information to and from the server 103, for example, over the network 102. Each of the autonomous vehicles 101A-E, for example, may send current location and route segment information to the server 103 and based on the information, the vehicle may receive a request from the server 103 to join a particular vehicle group. In the example of FIG. 4, the server 103 may determine that autonomous vehicles 101A-C are travelling on a common or same route segment during a particular time period based on the current location and route segment information.); 
plot the current location of the first AV and the current location of the second AV on a map (see at least Miao, para. [0045-0046]: FIG. 5 is a block diagram illustrating an example of managing autonomous vehicles according to one embodiment of the invention. In FIG. 5, a passenger or user of the autonomous vehicle 101 may start the engine and input a starting location and / or a destination of a trip. Based on the starting location and destination, the autonomous vehicle 101, via the localization module 301, may create an itinerary having a route to the destination, with the route including a number of points of interests. The itinerary planning module 306 may receive the itinerary from the localization module 301 and segment (e. g., using a map API) the route into one or more route segments 501 based on the points of interest and location and map information (e. g., provided by the MPOI server). In some embodiments, for each of the route segments 501, the itinerary planning module 306 may compute or calculate an estimated entrance time that represents a time the autonomous vehicle 101 would enter the route segment. The estimated entrance time may be calculated, for example, based on a current time and a current location and speed of the autonomous vehicle 101. Subsequently, the route segments and their associated entrance times are transmitted, as route segment information, to the intelligent dispatcher 121, for example over the network 102.); and 
Miao does not explicitly disclose
display the map with the current locations of the first AV and the second AV on the in-vehicle interface of the second AV 
Beaurepaire teaches
display the map with the current locations of the first AV and the second AV on the in-vehicle interface of the second AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of display the map with the current locations of the first AV and the second AV on the in-vehicle interface of the second AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 4 Miao discloses
wherein the map module is further configured to: receive an estimated arrival time of the first AV (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data.), 
the estimated arrival time a time at which the first AV is estimated to reach a destination location (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data.).
Miao does not explicitly disclose
provide the estimated arrival time of the first AV to the in-vehicle interface of the second AV. 
Beaurepaire teaches
provide the estimated arrival time of the first AV to the in-vehicle interface of the second AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof. & para. [0102]: For example, geographic data is compiled (such as into a platform specification format (PSF) format) to organize and / or configure the data for performing navigation related functions and / or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device, such as by the vehicles 101, for example. The navigation-related functions can correspond to vehicle navigation, pedestrian navigation, or other types of navigation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of provide the estimated arrival time of the first AV to the in-vehicle interface of the second AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 5 Miao discloses
further comprising an audio/video module configured to: receive a media playback request from the first user traveling in the first AV (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.); and 
instruct the in-vehicle interface of the second AV to stream media according to the media playback request (see at least Miao, para. [0049]: The message may be received by the remote server (e. g., the server 103) from the first autonomous vehicle over a net-work such as the network 102. The remote server, in turn, may forward the message to a passenger of a second autonomous vehicle where the message may be displayed using the user interface system 113 of the second autonomous vehicle or a mobile device of the passenger of the second autonomous vehicle.). 

As per claim 7 Miao discloses
wherein the trip sharing manager is further configured to: receive a request from the first user to add a third user to the shared trip, the third user traveling in a third AV of the fleet of AVs (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4. & para. [0047]: If so, the intelligent dispatcher 121 may send a request to invite the autonomous vehicle 101 to join a vehicle group (e.g., vehicle group 502a, 502b, or 502c) associated with the specific route segment. The request may be received by the perception and planning system 110 or a mobile device (e.g., smartphone, tablet) of the passenger. The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e.g., a “join-in” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.); and 
in response to the request to add the third user, connecting the third AV to the shared trip (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4.). 
Miao does not explicitly disclose
wherein the third AV receives a map showing the current location of the first AV and the real-time video stream from the first AV. 
Beaurepaire teaches
wherein the third AV receives a map showing the current location of the first AV and the real-time video stream from the first AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of wherein the third AV receives a map showing the current location of the first AV and the real-time video stream from the first AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 9 Miao discloses
A system for providing real-time interaction between two autonomous vehicles (AVs) comprising: 
a plurality of AVs, each AV of the plurality of AVs comprising (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4.): 
a location sensor system configured to determine a current location of the AV (see at least Miao, para. [0043]: In some embodiments, the starting location may be automatically provided or populated based on a current location provided, for example, by the GPS system 212 instead of being specified by the user.); 
at least one interior camera configured to capture images of a passenger of the AV (see at least Miao, para. [0065]: Devices 907 may further include an imaging processing subsystem (e. g., a camera), which may include an optical sensor, such as a charged coupled device (CCD) or a complementary metal-oxide semiconductor (CMOS) optical sensor, utilized to facilitate camera functions, such as recording photographs and video clips.); 
at least one interior microphone configured to capture audio of the passenger of the AV (see at least Miao, para. [0065]: IO devices 907 may include an audio device. An audio device may include a speaker and / or a microphone to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and / or telephony functions.); and 
at least one interior display screen configured to pro ide an in-vehicle interface to the passenger of the AV (see at least Miao, para. [0064]: Input device (s) 906 may include a mouse, a touch pad, a touch sensitive screen (which may be integrated with display device 904), a pointer device such as a stylus, and / or a keyboard (e. g., physical keyboard or a virtual keyboard displayed as part of a touch sensitive screen).); and 
a fleet management system configured to: receive an instruction to form a shared trip between a first AV and a second AV of the plurality of AVs (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4. & para. [0047]: If so, the intelligent dispatcher 121 may send a request to invite the autonomous vehicle 101 to join a vehicle group (e.g., vehicle group 502a, 502b, or 502c) associated with the specific route segment. The request may be received by the perception and planning system 110 or a mobile device (e.g., smartphone, tablet) of the passenger. The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e.g., a “join-in” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.); 
provide a map showing the current location of the first AV and the current location of the second AV (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data. For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110. para. [0049]: For example, a passenger of a first autonomous vehicle, by way of the user interface system 113 or a mobile device, may compose and send a message to share or comment on various topics such as road and traffic conditions, points of interest, and/or his/her destination.); 
receive an audio/video stream from the first AV, the audio/video stream comprising images captured by the at least one interior camera and audio captured by the at least one interior microphone (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.); and 
provide the audio/video stream to the in-vehicle inter face of the second AV (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.). 
Miao does not explicitly disclose
provide a map showing the current location of the first AV and the current location of the second AV to the in-vehicle interface of the second AV.
Beaurepaire teaches
provide a map showing the current location of the first AV and the current location of the second AV to the in-vehicle interface of the second AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of provide a map showing the current location of the first AV and the current location of the second AV to the in-vehicle interface of the second AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim11 Miao discloses
receiving, at the fleet management system, the current location of the first AV; and transmitting the current location of the first AV to the second AV, wherein the second AV is configured to plot the current location of the first AV and the current location of the second AV on the map (see at least Miao, para. [0044]: FIG. 4 is a diagram illustrating an example of vehicle groups of one or more autonomous vehicles according to one embodiment of the invention. Referring to FIG. 4, the autonomous vehicles 101A-E are communicatively coupled to the server 103 for sending and receiving information to and from the server 103, for example, over the network 102. Each of the autonomous vehicles 101A-E, for example, may send current location and route segment information to the server 103 and based on the information, the vehicle may receive a request from the server 103 to join a particular vehicle group. In the example of FIG. 4, the server 103 may determine that autonomous vehicles 101A-C are travelling on a common or same route segment during a particular time period based on the current location and route segment information.).
Miao does not explicitly disclose
wherein providing the map showing the current location of the first AV and the current location of the second AV to the in-vehicle interface of the second AV comprises: 
display the map with the current locations of the first AV and the second AV on the in-vehicle interface of the second AV. 
Beaurepaire teaches
wherein providing the map showing the current location of the first AV and the current location of the second AV to the in-vehicle interface of the second AV comprises (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.): 
display the map with the current locations of the first AV and the second AV on the in-vehicle interface of the second AV (see at least Beaurepaire, para. [0043]: In one embodiment, content providers 125a-125n (also collectively referred to herein as content providers 123) may provide content or data (e.g., navigation-based content such as destination information, routing instructions, point of interest (POI) data, historical data, etc.) to the vehicles 101, the sharing platform 105, the sharing module 117, the geographic database 119, the services platform 121, the services 123, and the vehicles 101. The content provided may be any type of content, such as map content, contextual content, audio content, video content, image content, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of wherein providing the map showing the current location of the first AV and the current location of the second AV to the in-vehicle interface of the second AV comprises, display the map with the current locations of the first AV and the second AV on the in-vehicle interface of the second AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 12 Miao discloses
wherein the fleet management system is further configured to: determine an estimated arrival time for the first AV (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data.), 
the estimated arrival time a time at which the first AV is estimated to reach a destination location (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data.).
Miao does not explicitly disclose
provide the estimated arrival time of the first AV to the second AV for display on the in-vehicle interface. 
Beaurepaire teaches 
provide the estimated arrival time of the first AV to the second AV for display on the in-vehicle interface (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof. & para. [0102]: For example, geographic data is compiled (such as into a platform specification format (PSF) format) to organize and / or configure the data for performing navigation related functions and / or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device, such as by the vehicles 101, for example. The navigation-related functions can correspond to vehicle navigation, pedestrian navigation, or other types of navigation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of provide the estimated arrival time of the first AV to the second AV for display on the in-vehicle interface of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 13 Miao discloses
wherein the fleet management system is further configured to receive a media playback request from a first user traveling in the first AV (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.); and 
instruct the in-vehicle interface of the second AV to stream media according to the media playback request (see at least Miao, para. [0049]: The message may be received by the remote server (e. g., the server 103) from the first autonomous vehicle over a net-work such as the network 102. The remote server, in turn, may forward the message to a passenger of a second autonomous vehicle where the message may be displayed using the user interface system 113 of the second autonomous vehicle or a mobile device of the passenger of the second autonomous vehicle.). 

As per claim 15 Miao discloses
wherein the fleet management system is further configured to: receive a request from a user in the first AV to add an additional user to the shared trip (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4. & para. [0047]: If so, the intelligent dispatcher 121 may send a request to invite the autonomous vehicle 101 to join a vehicle group (e.g., vehicle group 502a, 502b, or 502c) associated with the specific route segment. The request may be received by the perception and planning system 110 or a mobile device (e.g., smartphone, tablet) of the passenger. The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e.g., a “join-in” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.), 
the additional user traveling in a third AV of the plurality of AVs (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4.); and 
in response to the request to add the additional user, connect the third AV to the shared trip (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4.).
Miao does not explicitly disclose
wherein the third AV receives the map showing the current location of the first AV and the audio/video stream from the first AV. 
Beaurepaire teaches
wherein the third AV receives the map showing the current location of the first AV and the audio/video stream from the first AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of wherein the third AV receives the map showing the current location of the first AV and the audio/video stream from the first AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 17 Miao discloses
A method for real-time interaction between two autonomous vehicles (AVs) comprising: 
receiving a request to form a shared trip between a first AV and a second AV of a fleet of AVs (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4. & para. [0047]: If so, the intelligent dispatcher 121 may send a request to invite the autonomous vehicle 101 to join a vehicle group (e.g., vehicle group 502a, 502b, or 502c) associated with the specific route segment. The request may be received by the perception and planning system 110 or a mobile device (e.g., smartphone, tablet) of the passenger. The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e.g., a “join-in” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.); 
receiving, from the first AV, a current location of the first AV determined by a location sensor system (see at least Miao, para. [0043]: In some embodiments, the starting location may be automatically provided or populated based on a current location provided, for example, by the GPS system 212 instead of being specified by the user.); 
providing a map showing the current location of the first AV and the current location of the second AV (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data. For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110. para. [0049]: For example, a passenger of a first autonomous vehicle, by way of the user interface system 113 or a mobile device, may compose and send a message to share or comment on various topics such as road and traffic conditions, points of interest, and/or his/her destination.); 
receiving an audio/video stream from the first AV, the audio/video stream comprising images captured by at least one interior camera of the first AV and audio captured by at least one interior microphone of the first AV (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.); and 
providing the audio/video stream to the second AV, the second AV configured to output the audio/video stream on the in-vehicle interface (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.). 
Miao does not explicitly disclose
providing a map showing the current location of the first AV and the current location of the second AV to an in-vehicle interface of the second AV.
Beaurepaire teaches
providing a map showing the current location of the first AV and the current location of the second AV to an in-vehicle interface of the second AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of providing a map showing the current location of the first AV and the current location of the second AV to an in-vehicle interface of the second AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 18 Miao discloses
further comprising: determining an estimated arrival time for the first AV (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data.), 
the estimated arrival time a time at which the first AV is estimated to reach a destination location (see at least Miao, para. [0028]: For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data.).
Miao does not explicitly disclose
provide the estimated arrival time of the first AV to the second AV for display on the in-vehicle interface. 
Beaurepaire teaches 
provide the estimated arrival time of the first AV to the second AV for display on the in-vehicle interface (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof. & para. [0102]: For example, geographic data is compiled (such as into a platform specification format (PSF) format) to organize and / or configure the data for performing navigation related functions and / or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device, such as by the vehicles 101, for example. The navigation-related functions can correspond to vehicle navigation, pedestrian navigation, or other types of navigation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of provide the estimated arrival time of the first AV to the second AV for display on the in-vehicle interface of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

As per claim 19 Miao discloses
further comprising: receiving a request from a user in the first AV to add an additional user to the shared trip (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4. & para. [0047]: If so, the intelligent dispatcher 121 may send a request to invite the autonomous vehicle 101 to join a vehicle group (e.g., vehicle group 502a, 502b, or 502c) associated with the specific route segment. The request may be received by the perception and planning system 110 or a mobile device (e.g., smartphone, tablet) of the passenger. The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e.g., a “join-in” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.), 
the additional user traveling in a third AV of the fleet of AVs (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4.); and 
in response to the request to add the additional user, connecting the third AV to the shared trip (see at least Miao, para. [0044]: The server 103, therefore, may send each of the autonomous vehicles 101A-C a request to invite the vehicle to join a first vehicle group 401. Upon accepting the invitation, the autonomous vehicles 101A-C are assigned to the first vehicle group 401. This is similarly applied to autonomous vehicles 101D, E with respect to a second vehicle group 402 as illustrated in FIG. 4.).
Miao does not explicitly disclose
wherein the third AV receives the map showing the current location of the first AV and the audio/video stream from the first AV. 
Beaurepaire teaches
wherein the third AV receives the map showing the current location of the first AV and the audio/video stream from the first AV (see at least Beaurepaire, para. [0034]: To address this problem, the system 100 of FIG. 1 introduces a capability to pair vehicles (e.g., autonomous or HAD vehicles) to share navigation-based content (e.g., destinations, vehicle locations, routes, etc.) to ensure that the vehicles can complete the trip together while also preserving the privacy of the users or passengers. The system 100, for instance, could pair a first vehicle (e.g., Car 1 or vehicle 101a) and a second vehicle (e.g., Car 2 or vehicle 101n) using one of several vehicle pairing mechanisms such as direct vehicle-to-vehicle (V2V) communication with authentication mechanisms or mobile to mobile access rights granting, then pairing the vehicle (e.g., Car 2). & para. [0055]: In step 303 of FIG. 3, once the communication module 205 transmits the pairing request, the configuration module 207 determines a privacy level associated with the pairing. By way of example, the privacy level of a target vehicle (e.g., vehicle 101a) may be public, private, or a combination thereof. In one embodiment, the privacy level pertains to the requesting vehicle's (e.g., vehicle 101n) ability to access to the target vehicle's navigation-based content such as destination information, real-time position information (e.g., live location information), or a combination thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of wherein the third AV receives the map showing the current location of the first AV and the audio/video stream from the first AV of Beaurepaire in order to efficiently exchange data between users, mobile devices, and cars in a privacy sensitive manner (see at least Beaurepaire, para. [0034]).

Claim(s) 6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Beaurepaire, further in view of US 2017/0251180A1 (“Smolyanskiy”).
As per claim 6 Miao does not explicitly disclose
further comprising an audio/video module further configured to: receive a selection of a camera from a plurality of cameras mounted in the first AV to stream to the second user. 
Smolyanskiy teaches
further comprising an audio/video module further configured to: receive a selection of a camera from a plurality of cameras mounted in the first AV to stream to the second user (see at least Smolyanskiy, para. [0033]: The video feed may be switched as selected by a user of a viewing device, or the video feed can be switched to a different camera viewpoint based on camera usage statistics, viewpoint statistics, selected popularity of a common viewpoint, and the like. & para. [0072]: The different viewpoints of the environment from the multiple cameras are ranked, and wherein the users select the video of the selected viewpoint for display on the viewing devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of an audio/video module further configured to: receive a selection of a camera from a plurality of cameras mounted in the first AV to stream to the second user of Smolyanskiy in order to generate a consensus camera view point for the at least one camera based on the proposed camera viewpoints (see at least Smolyanskiy, para. [0005]).

As per claim 14 Miao discloses
wherein the interior display screen is configured to provide a user interface allowing a user a to stream to at least one other AV in a shared trip with the AV (see at least Miao, para. [0049]: Each of the vehicle groups 502a-c may provide a social community having social media features to connect passengers of one or more autonomous vehicles within the vehicle group. The vehicle group, in some embodiments, may provide a real-time communication channel (e. g., a chat) where passengers of autonomous vehicles within the vehicle group may generate content (e. g., text posts or comments, digital photos, videos) to share information with each other.).
Miao does not explicitly disclose
wherein to provide a user interface allowing a user to select a camera from a plurality of interior and exterior cameras mounted on the AV to stream to at least one other viewing device.
Smolyanskiy teaches
wherein to provide a user interface allowing a user to select a camera from a plurality of interior and exterior cameras mounted on the AV to stream to at least one other viewing device (see at least Smolyanskiy, para. [0052]: At 404, the video is communicated to viewing devices that display the video of the environment for users of the viewing devices. For example, the camera system 204 of the vehicle 202 communicates the video 206 of different viewpoints to the viewing devices 222 that display the video 206 of the environment in which the vehicle travels for respective users of the viewing devices. The video of the environment from a selected one of the viewpoints is displayed to a group of the users that select the particular camera viewpoint. The travel user interface 120 is displayed over the video 206 on the video display system 228 of a viewing device 222, and the travel user interface depicts selectable travel options for the vehicle. The viewing devices 222 may be different types of devices, such as any type of a virtual reality headset, virtual reality glasses, an augmented reality headset, augmented reality glasses, a mobile device with an integrated display, and / or a display device coupled to a computing device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of wherein to provide a user interface allowing a user to select a camera from a plurality of interior and exterior cameras mounted on the AV to stream to at least one other viewing device of Smolyanskiy in order to generate a consensus camera view point for the at least one camera based on the proposed camera viewpoints (see at least Smolyanskiy, para. [0005]).

Claim(s) 8, 16, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Beaurepaire, further in view of US 2021/0223051A1 (“Hochberg”).
As per claim 8 Miao discloses
wherein the trip sharing manager is further configured to automatically connect a third AV and a fourth AV in a second shared trip (see at least Miao, para. [0048]: The vehicle manager 122 manages and monitors a number of vehicle groups 502a-c and their associated autonomous vehicles. The vehicle manager 122, for example, may place or assign the autonomous vehicle 101 to one of the vehicle groups 502a-c when receiving the request message to assign the vehicle to the vehicle group.), 
wherein the second shared trip is a coordinated ride provided by two or more AVs based on a single ride request (see at least Miao, para. [0047]: The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e. g., a “ join-in ” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.).
Miao does not explicitly disclose
wherein the second shared trip is a coordinated ride provided by two or more AVs based on a single ride request, a number of passengers transported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet
Hochberg teaches
a number of passengers transported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet (see at least Hochberg para. [0446]: In some embodiments, ridesharing management server 150 may compare the sensor data associated with a ridesharing vehicle with a capacity threshold of the ride sharing vehicle, and may determine whether a number of actual passengers within the ridesharing vehicle exceeds a capacity threshold of the ridesharing vehicle. If, based on at least the sensor data, the number of detected passengers exceeds the capacity threshold of the ridesharing vehicle, ridesharing management server 150 may reassign one or more subsequent passengers.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching of a number of passengers transported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet of Hochberg in order to save ride costs, increase vehicle utilization, and reduce air pollution (see at least Hochberg, para. [0003]).

As per claim 16 Miao discloses
wherein the instruction to form a shared trip between the first AV and the second AV comprises a request for a coordinated ride provided by the first AV and the second AV (see at least Miao, para. [0047]: The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e. g., a “ join-in ” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group. & para. [0048]: The vehicle manager 122 manages and monitors a number of vehicle groups 502a-c and their associated autonomous vehicles. The vehicle manager 122, for example, may place or assign the autonomous vehicle 101 to one of the vehicle groups 502a-c when receiving the request message to assign the vehicle to the vehicle group.). 
Miao does not explicitly disclose
a number of passengers trans ported in the coordinated ride exceeding a passenger capacity for AVs of the plurality of AVs. 
Hochberg teaches
a number of passengers trans ported in the coordinated ride exceeding a passenger capacity for AVs of the plurality of AVs (see at least Hochberg para. [0446]: In some embodiments, ridesharing management server 150 may compare the sensor data associated with a ridesharing vehicle with a capacity threshold of the ride sharing vehicle, and may determine whether a number of actual passengers within the ridesharing vehicle exceeds a capacity threshold of the ridesharing vehicle. If, based on at least the sensor data, the number of detected passengers exceeds the capacity threshold of the ridesharing vehicle, ridesharing management server 150 may reassign one or more subsequent passengers.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching a number of passengers trans ported in the coordinated ride exceeding a passenger capacity for AVs of the plurality of AVs of Hochberg in order to save ride costs, increase vehicle utilization, and reduce air pollution (see at least Hochberg, para. [0003]).

As per claim 20 Miao discloses
wherein the request to form a shared trip between the first AV and the second AV comprises a request for a coordinated ride provided by the first AV and the second AV (see at least Miao, para. [0047]: The passenger may accept the request using, for example, the user interface system 113 or the mobile device. Upon accepting the invitation, the intelligent dispatcher 121 may send a request or message (e. g., a “ join-in ” request) to the vehicle manager 122 for assigning the autonomous vehicle 101 to the vehicle group.& para. [0048]: The vehicle manager 122 manages and monitors a number of vehicle groups 502a-c and their associated autonomous vehicles. The vehicle manager 122, for example, may place or assign the autonomous vehicle 101 to one of the vehicle groups 502a-c when receiving the request message to assign the vehicle to the vehicle group.). 
Miao does not explicitly disclose
a number of passengers trans ported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet. 
Hochberg teaches
a number of passengers trans ported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet (see at least Hochberg para. [0446]: In some embodiments, ridesharing management server 150 may compare the sensor data associated with a ridesharing vehicle with a capacity threshold of the ride sharing vehicle, and may determine whether a number of actual passengers within the ridesharing vehicle exceeds a capacity threshold of the ridesharing vehicle. If, based on at least the sensor data, the number of detected passengers exceeds the capacity threshold of the ridesharing vehicle, ridesharing management server 150 may reassign one or more subsequent passengers.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching a number of passengers trans ported in the coordinated ride exceeding a passenger capacity for AVs of the AV fleet of Hochberg in order to save ride costs, increase vehicle utilization, and reduce air pollution (see at least Hochberg, para. [0003]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Beaurepaire, further in view of US 2017/0284819A1 (“Donnelly”).
As per claim 10 Miao does not explicitly disclose
wherein each of the plurality of AVs further comprises an onboard computer configured to: detect a location of a passenger seated in the AV; identify an interior camera of a plurality of interior cameras directed at the detected location; and transmit images captured by the identified interior camera to the fleet management system.
Donnelly teaches
wherein each of the plurality of AVs further comprises an onboard computer configured to: detect a location of a passenger seated in the AV (see at least Donnelly, para. [0104]: While the AV 200 autonomously drives to the drop-off destination, the AV 200 can monitor the user's position within the AV 200 (650). In one aspect, the AV 200 can monitor the user's position using seat sensors (652). Additionally or alternatively, the AV 200 can monitor the user's position using one or more interior cameras (654). Accordingly, during the trip, the user may shift positions or change seats within the passenger interior. As the user moves, the AV 200 can dynamically adjust an audio focal point (e.g., the balance and fade of the audio system) based on the user's location (655). ); 
identify an interior camera of a plurality of interior cameras directed at the detected location (see at least Donnelly, para. [0104]: While the AV 200 autonomously drives to the drop-off destination, the AV 200 can monitor the user's position within the AV 200 (650). In one aspect, the AV 200 can monitor the user's position using seat sensors (652). Additionally or alternatively, the AV 200 can monitor the user's position using one or more interior cameras (654). Accordingly, during the trip, the user may shift positions or change seats within the passenger interior. As the user moves, the AV 200 can dynamically adjust an audio focal point (e.g., the balance and fade of the audio system) based on the user's location (655). ); and 
transmit images captured by the identified interior camera to the fleet management system (see at least Donnelly, para. [0034]: The data analyzer 150 can process the accelerometer data 191 and the GPS data 183 from the requesting user's device 195 to determine the user attributes 153. The configuration engine 140 can map the user attributes 153 to seat adjustment parameters of AV 109. In certain examples, the transport facilitation system 100 can store AV parameter logs 134 in the database 130 that indicates all the adjustable parameters (e.g., adjustable seat parameters) of AVs in the fleet 190. The configuration engine 140 can lookup 142 the adjustable seat parameters of AV 109, map the user attributes 153 to various adjustments to a seat of AV 109 to maximize user comfort, generate the AV configuration set 188 to include the seat adjustments, and transmit the AV configuration set 188 to AV 109 via the vehicle interface 105 while AV 109 is en route to pick up the requesting user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate the teaching a number of wherein each of the plurality of AVs further comprises an onboard computer configured to: detect a location of a passenger seated in the AV; identify an interior camera of a plurality of interior cameras directed at the detected location; and transmit images captured by the identified interior camera to the fleet management system of Donnelly in order to providing comfort to users of a transportation arrangement service by preemptively configuring the interior systems of an autonomous vehicle (AV) prior to pick-up (see at least Donnelly, para. [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668          
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668